DETAILED ACTION
Applicant's submission filed on August 15, 2022 has been entered.  Claims 36-57 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 1, line 6, it appears the language “height;” should be used to replace the term “height.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 36-40, 42, 44, 46-48, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Fakers (U.S. Pat. Pub. No. 2009/0142654, hereinafter “Fakers”) in view of Tavassoli et al. (U.S. Pat. Pub. No. 2004/0000393), and further in view of Marakuwa (U.S. Pat. No. 6,255,013).
Specifically, regarding Claim 36, Fakers discloses an energy storage module (10; Abstract. FIG. 2), comprising: an enclosure (34) that includes a heat sink (60; FIG. 3) on an exterior surface of the enclosure (34; ¶ [0081]), the heat sink (60) having multiple fins (FIG. 3), with a first portion of the fins (the height of the fins themselves; FIG. 3) extending away from the exterior surface at a first height (FIG. 3), a battery array with multiple separate battery cells located within the enclosure (34), and wherein the battery array is positioned adjacent to an interior surface of the enclosure (34) that corresponds to the exterior surface that includes the heat sink (60; FIG. 3).
Fakers does not disclose the claimed (i) second portion of the fins extending away from the exterior surface at a second height that is different than the first height, (ii) wherein at least one of the battery cells has a pressure vent for releasing gases into the enclosure that is hermetically sealed, and (iii) pressure relief panel mounted adjacent to a vent opening defined by the enclosure, wherein the pressure relief panel is hermetically sealed in position over the vent opening, and wherein the pressure relief panel is movable to unseal the vent opening to release gases from within the enclosure when the gasses exceed a threshold pressure, as recited in Claim 1. 
However, Tavassoli discloses (i) a second portion of the fins (F2) extending away from the exterior surface at a second height (H2) that is different than the first height (of fins F1 at height H1; FIG. 19 reproduced and annotated below).  

    PNG
    media_image1.png
    639
    1250
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tavassoli with those of Fakers to maximize heat release from a battery enclosure.
The combination of Fakers and Tavassoli discloses substantially all of the limitations of the present invention but does not disclose the claimed vent and panel.  
However, Marakuwa discloses a pressure relief panel (5; FIG. 2) mounted adjacent to a vent opening (6) defined by the enclosure (13; FIG. 4), wherein the pressure relief panel (5) is hermetically sealed (Abstract) in position over the vent opening (6; FIG. 2), and wherein the pressure relief panel (5) is movable to unseal the vent opening (6) to release gases from within the enclosure (34), that is hermetically sealed (Abstract), when the gasses exceed a threshold pressure (col. 3, ll. 23-36).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marakuwa with those of Fakers and Tavassoli to ensure release of enclosure gases while protecting individual cells from foreign matter.
Regarding Claims 37 and 38, the combination of Fakers and Marakuwa discloses substantially all of the limitations of the present invention but does not disclose the claimed heights and floor, respectively.  However, Tavassoli discloses (i) that the first height (H1) is lower than the second height (H2), as recited in Claim 37, and (ii) first portion of the multiple fins (F1) defines a floor of a central cavity (CC) and the second portion (F2) of the multiple fins defines walls of the central cavity (CC), as recited in Claim 38.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tavassoli with those of Fakers and Marakuwa to increase a heat exchanger performance and provide for greater heat transfer (¶ [0053]).
Regarding Claims 39 and 40, the combination of Fakers and Marukawa discloses substantially all of the limitations of the present invention and Tavassoli further discloses that a height difference between the first and second portions varies from the first end (e.g., an end adjacent a point between 191 and 192) to the second end of the enclosure (e.g., an end of 192 opposite the end adjacent the point between 191 and 192), as recited in Claim 40, but does not disclose the claimed width of Claim 39.  However, Tavassoli discloses that a (i) first width (FW; FIG. 11 reproduced and annotated below) of the first portion of the fins is greater at a first end of the enclosure (34), and wherein a second width (SW) of the second portion is greater at a second end of the enclosure (34) that is opposite the first end (FIG. 11 below). 

    PNG
    media_image2.png
    597
    1280
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tavassoli with those of Fakers and Marakuwa to maximize fin heat dissipation away from an enclosure surface. 
Regarding Claim 42, Fakers discloses that the multiple fins are arranged and configured to dissipate heat outside the enclosure (34) that is conducted through the enclosure (34) from the battery array inside the enclosure (FIGS. 2-3; ¶¶ [0080]-[0082]). 
Regarding Claim 44, Fakers discloses multiple battery cell retainers (46; ¶ [0069]) positioned between the multiple separate battery cells of the battery array (FIG. 2), but does not disclose the claimed material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one of the multiple battery cell retainers with thermally insulative material to reduce heat transfer from one battery cell to an adjacent battery cell while securing each cell within the container since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 46, Fakers discloses that at least one of the multiple fins is formed as part of the exterior surface of the enclosure (¶ [0109]).
Regarding Claim 47, Fakers discloses that the multiple fins and at least one wall of the enclosure (34) are formed as a single unitary structure (¶ [0109]).
Regarding Claim 48, Fakers discloses a cooling fan (270) mounted adjacent to the exterior surface of the enclosure (34; FIG. 3), wherein the cooling fan is arranged and configured to direct a flow of air over at least one of the multiple fins (¶ [0114]; FIG. 3).
Regarding Claim 53, the combination of Fakers and Tavassoli discloses substantially all of the limitations of the present invention and Marukawa further discloses that the pressure relief panel (5) is maintained in a sealed position by [an] individual [spring] (4), and wherein the pressure relief panel is biased in the sealed position by the spring[s] (4) and automatically moves to an unsealed position when the threshold pressure is reached (col. 3, ll. 23-36), but does not disclose the claimed multiple individual springs.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize multiple individual springs to ensure a stable opening of the vent and exhaust flow since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 54, the combination of Fakers and Tavassoli discloses substantially all of the limitations of the present invention but does not disclose the claimed seal.  However, Marukawa discloses a compliant seal (formed between 3 and 5; FIG. 2) surrounding at least a portion of the vent opening (6) and positioned between the pressure relief panel (5) and the enclosure (34).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marakuwa with those of Fakers and Tavassoli to ensure no or minimal gas leakage during a non-venting state.

Claims 43 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fakers, Tavassoli, and Marakuwa in view of Chen et al. (U.S. Pat. No. 7,745,044, hereinafter “Chen”).
The combination of Fakers, Tavassoli, and Marakuwa discloses substantially all of the limitations of the present invention but does not disclose the claimed pad.  
However, Chen discloses a thermal pad (10) between the battery array and the interior surface of the enclosure (34), wherein the thermal includes thermally conductive and electrically insulating material (col. 2, ll. 42-45). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with those of the combination of Fakers, Tavassoli, and Marakuwa to provide maximum heat transfer and decrease a battery cell temperature.

Claims 50 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fakers, Tavassoli, and Marakuwa in view of Wyler et al. (U.S. Pat. No. 6,401,807, hereinafter “Wyler”).
The combination of Fakers, Tavassoli, and Marakuwa discloses substantially all of the limitations of the present invention but does not disclose the claimed fan mounting.  
However, Wyler discloses that the first height (1H) is lower than the second height (2H; FIG. 7, reproduced and annotated below), and wherein the cooling fan (30) is mounted closer to the first portion (1P) of the fins (18) than the second portion (2P) of the fins (FIG. 7).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wyler with those of the combination of Fakers, Tavassoli, and Marakuwa to provide ventilation from one portion of heat sink fins to another to maximize a cooled fin surface area.

    PNG
    media_image3.png
    780
    547
    media_image3.png
    Greyscale

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fakers, Tavassoli, and Marakuwa in view of Yang et al. (U.S. Pat. No. 2008/0311466A1, hereinafter “Yang”).
The combination of Fakers, Tavassoli, and Marakuwa discloses substantially all of the limitations of the present invention but does not disclose the claimed sensor and controller.  
However, Yang discloses (i) a temperature sensor (186; ¶ [0048]) mounted within the enclosure (190) and electrically connected to a controller (180) that is responsive to temperature input provided by the temperature sensor (186), wherein the controller (180) is electrically connected to the cooling fan (197), and wherein the controller (180) is configured to control the cooling fan according to the temperature input received from the temperature sensor (¶¶ [0048] - [0050]), as recited in Claim 51, and (ii) that the pressure relief panel (222) is mounted between the enclosure (a portion of 190 adjacent 234 in FIG. 11) and the cooling fan (197; FIG. 11), as recited in Claim 52.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with those of the combination of Fakers, Tavassoli, and Marakuwa to ensure proper release of gase for a battery enclosure.
Allowable Subject Matter
Claims 41, 45, 49, and 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833